Citation Nr: 0409709	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for loss of teeth for the 
purpose of establishing entitlement to disability compensation.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1944 to October 1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2001 by the Department of 
Veterans Affairs (VA) Reno, Nevada, regional office (RO).  The 
decision denied service connection for a dental disability for 
compensation purposes.  The RO did not address entitlement to 
service connection for treatment purposes, and referred that 
matter to the VA medical facility for review.  Thus, the treatment 
issue is not on appeal before the Board.  The Board remanded the 
case for additional development in September 2003.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal has 
been obtained, and the VA has satisfied the duty to notify the 
veteran of the applicable laws and regulations, the evidence 
necessary to substantiate his claim, and what evidence was to be 
provided by the veteran and what evidence the VA would attempt to 
obtain on his behalf.

2.  The veteran's lost teeth did not result from the mouth injury 
and infection which he sustained in service.

3.  The veteran's missing teeth may be replaced by prosthodontics 
which would restore the masticating function of natural dentition.


CONCLUSION OF LAW

The criteria for entitlement to disability compensation for 
missing teeth have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.381, 4.150 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist in the 
development of claims.  First, the VA has a duty to notify the 
veteran and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that the VA's duties have been fulfilled.  The 
veteran was provided with adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that the 
discussions in the decision, statement of the case (SOC), 
supplemental statement of the case (SSOC) and the letters sent to 
the veteran informed him of the information and evidence needed to 
substantiate his claim and complied with the VA's notification 
requirements.  The RO supplied the veteran with the applicable 
regulations in the SOC.  The communications, such as a letter from 
the RO dated in December 2000, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes that the letter was 
provided to the veteran before the initial adjudication of his 
claim.  In addition, the SSOC included the new laws and 
regulations which pertain to the VA's duties under the VCAA.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The evidence 
includes the veteran's service medical records, and the veteran's 
statements.  He has been afforded a VA dental examination, and an 
opinion was obtained from the examiner.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board finds 
that the evidence of record provides sufficient information to 
adequately evaluate the issue on appeal.  The Board does not know 
of any additional relevant evidence which exists but has not been 
obtained.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

In the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Factual Background

The veteran's service medical records show that beginning August 
21, 1946, the veteran was treated at a Naval Hospital for an 
infection of the upper lip and nose which developed after he was 
struck on the upper lip.  Examination revealed that the lip was 
swollen and tender.  The floor of the right nostril was also 
tender.  The diagnosis was cellulitis.  He was treated with 
penicillin.  A service record dated August 26, 1946, reflects that 
there was no induration remaining in the upper lip.  The gingival 
looked normal.  On September 3, 1946, he was determined to be fit 
for duty and was discharged from the hospital.  

The report of a physical examination conducted on September 5, 
1946 for the purpose of the veteran's physical examination shows 
that no missing teeth were noted.  There were also no non-vital 
teeth, no periapical disease, no marked malocclusion, and no 
pyorrhea.  It was specifically noted that he met dental 
requirements.

The veteran submitted a claim for compensation for loss of teeth 
in November 2000.  In a statement in support of his claim dated in 
November 2001, the veteran reported that he had been hospitalized 
for three and a half months in service for a gum infection which 
resulted in complete tooth loss.  

The veteran was afforded a dental examination by the VA in June 
2003.  The report shows that the examiner did a complete review of 
the claims file and noted the hospitalization in service from 
August 21 to September 3, 1946, for treatment of cellulitis 
involving the upper lip.  The examiner provided a detailed summary 
of the contents of those service medical records.  He also noted 
that on examination on September 5, 1946, all teeth were present, 
but multiple teeth had carious lesions.  The VA examiner noted 
that the veteran reported that K-rations which he ate in service 
were detrimental to his teeth.  The veteran also reported that 
while stationed overseas the water was not safe so they were given 
8 to 12 beers to drink each day.  He felt that this caused 
infection in his teeth which became chronic in nature and 
subsequently caused his hospitalization after returning to the 
United States.  He said that he was hospitalized at a Naval 
Hospital in San Diego and then subsequently at another Naval 
Hospital.  The veteran felt that this infection caused him to 
eventually have all his teeth removed at the age of 23 years.  He 
reportedly had worn dentures since that time.  The examiner noted 
that the veteran was currently edentulous, and the current denture 
was dysfunctional.  However, he felt that a new denture, if 
properly constructed, could restore masticatory function.  


The VA examiner further stated that:

I have been asked to comment specifically about the causal 
relationship of his loss of teeth with his active duty time.  
Examination of the record confirms that the patient did have a 
regionalized cellulitis secondary to trauma in August of 1946, 
however, the record clearly states that this had completely healed 
upon discharge from hospital care at that time.  Furthermore, a 
discharge examination confirms that the patient had a full 
component of teeth at the time of discharge with no evidence of 
"pyorrhea" or other pathologic changes other than routine dental 
caries involving several of the teeth.  It is therefore my 
conclusion from the dental record and examining the patient that 
the loss of teeth was not directly caused by active duty 
experiences or lack of care rendered to the patient while he was 
on active duty.  

III.  Applicable Law and Regulations

In general, service connection may be granted for disability due 
to disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131.

The controlling regulation pertaining to dental disorders, 38 
C.F.R. § 3.381, provides that 

    (a) Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in Sec. 
17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was incurred 
or aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or whether 
the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty will 
be considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 180 days or 
more of active service.
    (d) The following principles apply to dental conditions noted 
at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-connected 
if they were filled or extracted after 180 days or more of active 
service.
    (2) Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will not be 
service-connected on the basis that they were filled during 
service.  However, new caries that developed 180 days or more 
after such a tooth was filled will be service-connected.
    (4) Teeth noted as carious but restorable at entry, whether or 
not filled, will be service-connected if extraction was required 
after 180 days or more of active service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-connected for 
treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;
    (3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 180 
days or more of active service.

The schedule of ratings in chapter 4 of title 38, Code of Federal 
Regulations, distinguishes between "replaceable missing teeth" or 
periodontal disease and teeth lost as a result of "loss of 
substance of body of maxilla or mandible." Compare 38 C.F.R. § 
4.149 with 38 C.F.R. § 4.150, Diagnostic Code (DC) 9913.  The 
former "may be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or outpatient 
dental treatment", 38 C.F.R. § 4.149, but the loss of teeth as 
described in the latter provision is rated, in accordance with the 
diagnostic code, when their loss is service connected, and may be 
rated anywhere from 0% to 100% disabling, 38 C.F.R. § 4.150, DC 
9913.


IV.  Analysis

After reviewing the entire claims file, the Board finds that the 
veteran has not presented any competent evidence showing that he 
has a dental disorder for which service-connected compensation may 
be granted.  No teeth were lost during service, and the only 
medical opinion which is of record shows that the loss of teeth 
after service was not due to the cellulitis of the upper lip in 
service.  

Moreover, the VA examiner's opinion shows that the veteran's 
missing teeth may be replaced by prosthodontics which would 
restore the masticating function of natural dentition.  As noted 
above, treatable carious teeth and replaceable missing teeth are 
not considered to be disabling conditions for compensation 
purposes.  See Simington v. West, 11 Vet. App. 41, 44 (1998) 
holding that when an appellant's lost teeth are replaceable 
missing teeth the only issue is whether service connection for 
treatment purposes may be granted.  Replaceable missing teeth do 
not constitute a disabling condition for which service connection 
may be granted for compensation purposes.  Accordingly, the Board 
concludes that the claim for disability compensation for a dental 
disorder, to include missing teeth, must be denied.



ORDER

Entitlement to service connection for loss of teeth for the 
purpose of establishing entitlement to disability compensation is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



